DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 3/2/2021 for application number 16/376,505. 
Claims 1 – 20 are presented for examination. Claims 1, 8 and 15 are independent claims.

Priority
Acknowledgement is made of Applicant’s claim for provisional application, US Provisional Patent Application No 62/056,048, filed 9/26/2014, is acknowledged. 

Response to Arguments
Applicant’s prior art arguments to claims 1, 8 and 15 have been fully considered but are moot because the independent claims were amended by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1, 8 and 15, and their dependent claims has changed. However, a newly found prior arts are applied to reject the claims.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al.  (US Patent Application 2011/0191407; hereinafter Fu) in view of Balistrieri et al. (US Patent Application 2013/0124153; hereinafter Balistrieri), further in view of Oliveri et al. (US Patent Application 2015/0186132; hereinafter Oliveri).  

As to independent claim 5, Fu teaches a method comprising:
receiving, at a computer device, a user interface of a mobile application, wherein the user interface includes user interface elements [Para 0084 - Each data source can store one or more objects. Further, each object can have a name, a schema, and associated data. In the web application, the schema can be explicitly created, e.g. using the Data Definition Language (DDL) of SQL++. Alternatively, the schema can be imported from the data source; Para 0124 - A visual layer, e.g. the visual layer 404, receives the data difference Diff.sub.d2-d1 1019 produced from the PSC, e.g. PSC 415, and refreshes the page through unit instances that translate the data layer difference into updates of DOM elements and JavaScript components 403. In one implementation, the visual layer implements partial update of the page by exploiting the observation that the browser page state can be divided into fragments, where each fragment corresponds to the rendering of a unit instance, which in turn inputs data from one or more corresponding data tree nodes. Therefore, only a unit instance corresponding to an updated data tree node needs to be re-rendered];
determining, by the computing device, one or more portions of the user interface that do not change, wherein the one or more portions of the use interface that do not change include elements of the user interface elements that do not change [Para 0104 - The Page State Computation (PSC) module of the web application (e.g., as described with respect to FIG. 4) treats the page data tree as a view instance. During a page refresh, the PSC uses the log of modifications to the unified application state data to incrementally update the old view instance to the new view instance; Para 0113 - the PSC can determine during compilation time, given the modification log, that the change (e) does not affect the review page (i.e., the non-modification case). Also, if the page does not include proposal 456, the PSC also can determine that change (d) does not affect the page] based on declarative information [Abs - using a web application development framework includes declaratively specifying a web application's pages using page configurations – Examiner notes that Fu’s system determines which part of a page changes and which part of the page do not change based on developer’s declarative information];
determining, by the computing device, one or more portions of the user interface that do change, wherein the one or more portions of the use interface that do change include elements of the user interface elements that do change based on the user configuration [Para 0124 - A visual layer, e.g. the visual layer 404, receives the data difference Diff.sub.d2-d1 1019 produced from the PSC, e.g. PSC 415, and refreshes the page through unit instances that translate the data layer difference into updates of DOM elements and JavaScript components 403. In one implementation, the visual layer implements partial update of the page by exploiting the observation that the browser page state can be divided into fragments, where each fragment corresponds to the rendering of a unit instance, which in turn inputs data from one or more corresponding data tree nodes. Therefore, only a unit instance corresponding to an updated data tree node needs to be re-rendered];
Fu does not appear to teach: 
generating, by the computing device, a first container for a first layer using the one or more portions of the user interface that do not change, wherein the first container includes the elements of the user interface elements that do not change based on the user configuration;
obtaining, by the computer device, a first image representative of the first layer for the first container;
generating, by the computing device, a second container for a second layer using the one or more portions of the user interface that do change, wherein the second container 
generating, by the computing device, a preview of the user interface based on a combination of the first image and the second image.
However, Balistrieri teaches in the same field of endeavor:
generating, by the computing device, a first container for a first layer using the one or more portions of the user interface that do not change, wherein the first container includes the elements of the user interface elements that do not change based on the user configuration [Para 0023 - This graphic may comprise a plurality of layers with one or more components on each layer. The computer aided design system also receives, through the user interface, an indication that a first component of the plurality of components is static. This indication may take the form of the naming of a layer containing one or more static component; Para 0025 - The computer aided design system converts the first component (a static component) from the design format to a static format, (operation 102); Fig. 3, Para 0044 - Static 1 component 306 and static 2 component 312 are converted into static format files 320 as STATIC 1.STATIC 322 and STATIC 2.STATIC 324];
obtaining, by the computer device, a first image representative of the first layer for the first container [Para 0026 - The computer aided design system exports the graphic with the static components in the static format and the dynamic components in the dynamic format to an intermediate editor, (operation 106)];
generating, by the computing device, a second container for a second layer using the one or more portions of the user interface that do change, wherein the second container [Para 0024 - The computer aided design system also receives, through the user interface, an indication that a second component of the plurality of components is dynamic. This indication may take the form of the naming of a layer containing one or more dynamic component; Para 0025 - The computer aided design system also converts the second component (a dynamic component) from the design format to a dynamic format, (operation 104); Fig. 3, Para 0044 - Dynamic 1 component 308 and dynamic 2 component 310 are converted into dynamic format files 314]; and
generating, by the computer device, a second image representative of the second layer for the second computer [Para 0026 - The computer aided design system exports the graphic with the static components in the static format and the dynamic components in the dynamic format to an intermediate editor, (operation 106)]; and
generating, by the computing device, a preview of the user interface based on a combination of the first image and the second image [Fig. 3, Para 0045 - intermediate editor 326 includes intermediate editor preview 332, where the modified dynamic components may be previewed in conjunction with their associated static components to insure that the modifications to the dynamic components are error free; Para 0046 - Once the desired modifications to the dynamic components have been made in the intermediate editor, the graphic is exported into screen editor 332, where human machine interface screens are assembled and tested].
It would have been obvious to one of ordinary skill in art, having the teachings of Fu and Balistrieri at the time of filing, to modify a method for web application development framework [Balistrieri, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of computer aided design of human machine interface animated graphical elements taught by Balistrieri to make the design of human machine interface screens as easy as possible [Balistrieri, Para 0004].
	Fu and Balistrieri do not appear to teach:
wherein the first image is obtained by rendering one or more screenshots associated with an application template;
wherein the second image is generated by using the mobile application at runtime;
However, Oliveri teaches in the same field of endeavor:
wherein the first image is obtained by rendering one or more screenshots associated with an application template [Para 0010 - With the web-based resource manager, the edits to these resources may be maintained "in-place," meaning they occur through the user interface so there can be an instant preview to see the impact of these changes on the UI (layout, size, width, etc). The user, therefore, is now able to work with language and skin resources, and create variants based on the existing application--conventionally "Web Designer" activity; Para 0040 - Preview pane 714 displays an image to illustrate the feature to the user, shown as activated in FIG. 7B. FIG. 7C is a screenshot of the wizard application on step 716. This configurable runtime attribute controls whether a search results item is displayed according to a UI framework template or with a title only. The selection is made using radio buttons 718. Preview pane 720 displays an image of the selected layout];
wherein the second image is generated by using the mobile application at runtime [Para 0036 - Block 406 illustrates creation of a step-by-step wizard application to facilitate the selection of the configurable runtime attributes selected in Block 404. Each application template has an associated wizard application that is built from a wizard application project provided as part of the UI framework. The wizard application project may be added to a web application project, such as web application 200. The wizard project allows for the addition of a custom step in the step-by-step process to set the value of a configurable runtime attribute];
It would have been obvious to one of ordinary skill in art, having the teachings of Fu and Balistrieri and Oliveri the time of filing, to modify a method for web application development framework disclosed by Fu and a computer aided design of human machine interface animated graphical elements taught by Balistrieri to include the concept of a user interface framework and tools for rapid development of web applications taught by Oliveri to enable business product development teams, especially local teams, to quickly assemble, configure, and deploy customized web applications on an electronic content delivery and publishing platform or other content delivery network [Oliveri, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of a user interface framework and tools for rapid development of web applications to enable business product development teams, especially local teams, to quickly assemble, configure, [Oliveri, Para 0007].

As to dependent claim 5, Fu, Balistrieri and Oliveri teach the method of claim 1.
Fu further teaches in the same field of endeavor: wherein the generating the preview of the user interface comprises rendering an image representative of the user interface based on the combination of the first image and the second image [Para 0076 - the web application's interpreter can generate a new page based on the page configuration corresponding to page P. The new page can be thought of as a rendered view definition and can be displayed in the browser].

As to dependent claim 6, Fu, Balistrieri and Oliveri teach the method of claim 5.
Fu further teaches in the same field of endeavor: wherein the first image is obtained from a cache [Para 0122 - Such adjacent tuples can be located efficiently by using binary-search over the order specifying attributes because the previous sorted list is materialized and cached as part of the data tree d.sub.1.].

As to dependent claim 7, Fu, Balistrieri and Oliveri teach the method of claim 5.
Fu further teaches in the same field of endeavor: wherein the rendering of the second image is generated in real time during runtime in response to changes in the user configuration [Para 0072 - An enabled page can be automatically updated by the web application interpreter by use of incremental view maintenance].

As to independent claims 8 and 15, the claims are substantially similar to claim 1 and are rejected on the same ground.

As to dependent claims 12 and 19, the claims are substantially similar to claim 5 and are rejected on the same ground.

As to dependent claim 13, the claim is substantially similar to claim 6 and is rejected on the same ground.

As to dependent claim 14, the claim is substantially similar to claim 7 and is rejected on the same ground.

As to dependent claim 20, the claim is substantially similar to combination of claim 6 and 7 and is rejected on the same ground.

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Balistrieri and Oliveri, further in view of Eide et al. (US Patent Application 2008/0313659; hereinafter Eide).  

As to dependent claim 2, Fu, Balistrieri and Oliveri teach the method of claim 1.
[Abs - An arrangement for generating page and/or device-optimized cascading style sheets ("CSS") is disclosed in which CSS blocks are provided in a collection of one or more files].
It would have been obvious to one of ordinary skill in art, having the teachings of Fu, Balistrieri, Oliveri and Eide at the time of filing, to modify a method for web application development framework disclosed by Fu and a computer aided design of human machine interface animated graphical elements taught by Balistrieri to include the concept of a user interface framework and tools for rapid development of web applications taught by Oliveri to include the concept of page and device optimized cascading style sheets taught by Eide to enable the CSS to be applied to as large a number of devices as possible [Eide, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of page and device optimized cascading style sheets taught by Eide to enable the CSS to be applied to as large a number of devices as possible [Eide, Para 0002].

As to dependent claim 3, Fu, Balistrieri and Oliveri teach the method of claim 1.
Eide further teaches in the same field of endeavor: wherein the first container includes the elements of the user interface elements that do not change absolutely positioned within the user interface [Abs - CSS covers fonts, colors, margins, lines, height, width, background images, alignment and positioning, and other presentation considerations and thereby enables page content to be separated from page presentation].

As to dependent claim 4, Fu, Balistrieri and Oliveri teach the method of claim 1.
Eide further teaches in the same field of endeavor: wherein the second container includes elements of the user interface elements that do change absolutely positioned within the user interface [Abs - CSS covers fonts, colors, margins, lines, height, width, background images, alignment and positioning, and other presentation considerations and thereby enables page content to be separated from page presentation].

As to dependent claims 9 and 16, the claims are substantially similar to claim 2 and are rejected on the same ground.

As to dependent claims 10 and 17, the claims are substantially similar to claim 3 and are rejected on the same ground.

As to dependent claims 11 and 18, the claims are substantially similar to claim 3 and are rejected on the same ground.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
No et al. (US Patent Application 2014/0108971) – teaches method and system in which a host system sends to a user system, information which when consumed by the user system, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-3852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG H KIM/Primary Examiner, Art Unit 2176